DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 19 April 2021 to the Non-Final Office Action dated 19 February 2021 is acknowledged.  
Amended claims, dated 19 April 2021 have been entered into the record.

Information Disclosure Statement
The IDS dated 22 March 2021 has been received, entered and considered, a copy is included herein.

Status of the Claims
Claims 1-3 and 5-21 are allowed. 
Claim 4 was previously canceled by the Applicant.

Examiner’s Response to Amendment
All of the outstanding objections and rejections are overcome in view of the present amendment:
Claim Objections
Claims 3, 5 and 6 were objected to over an informal issue.  The claims have been amended to include references to the listed formulae as suggested by the 
Claim 9 was objected to over an extraneous “or” which is no longer present in the claim.
Claim Rejections - 35 USC § 112
Claim 7 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph since deuterium was listed as an option for the Ra group and independent claim 1 does not allow for this option.  The claim has been amended to remove deuterium from the Ra group listing to overcome the rejections.

Claim Rejections - 35 USC § 103
Claim 7 was rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2018/187187.  The rejection asserted that a compound wherein the Ra group is deuterium was an obvious variant in view of the reference teachings. Claim 7 has been amended to remove deuterium from the Ra group listing to overcome the rejection.  The present claims are distinct from the reference, see the previous office action at page 9, lines 9-16.
Election/Restrictions
New dependent claim 21 is a method of use encompassed by the group III invention set forth in the restriction requirement dated 13 November 2020.
Claims 1-3, 5-9 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 12-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel niraparib variant compounds according to the generic Markush of formula (I) of independent claim 1 - which requires in particular that a fluorine atom or an alkyl, substituted alkyl, cycloalkyl or substituted cycloalkyl substituent is present at the 3-position of the piperidine ring as Ra.  
The closest prior art and the non-obvious differences therefrom were described at pages 8-10 of the previous office action.
All of the presently pending claims depend directly or indirectly from independent claim 1 and are allowable over the prior art for at least the same reasons.
Rejoined claim 10 is a method of making the compounds and rejoined claims 12-21 are methods of use.  The present amendment to the method claims is consistent with that which was suggested by the Examiner at pages 12-14 of the previous office action to address potential issues that would be introduced by rejoinder.  The rejoined methods of making and methods of use are consistent with those described in the specification and can be practiced without the need for an excessive or burdensome amount of experimentation.  For example the claimed compounds are structurally closely related to the known anticancer agent niraparib and the methods of use are related to the known functional activity and utility of this clinical agent.

Conclusion
	Claims 1-3 and 5-21 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625